The Honorable Tim Wooldridge State Senator Post Office Box 339 Paragould, AR 72451-0339
Dear Senator Wooldridge:
You have requested my opinion concerning Act 1802 of 2003, and the requirement that school districts must publish their employees' contracts on the districts' websites. Act 1802 is codified at A.C.A. § 6-11-129
(Supp. 2003). The requirement in question is contained in subsection (3)(B) of Section 6-11-129, and provides:
  Each school district or the district's educational cooperative, if the cooperative maintains the district's website, shall publish on the district's website the school district's contracts with all school district employees, except that no social security numbers shall be published, and the district salary schedules, including the salary schedules for regular certified employees, supplemental and extended contract schedules, and classified employee schedules[.]
A.C.A. § 6-11-129(3)(b) (Supp. 2003).
You have asked in this regard:
  Is this to mean that we publish an actual copy of the contract, including signatures, as long as the social security numbers are removed, or are we only to provide the information that might be on the contract, in a different format?
RESPONSE
It is my opinion that currently, the contract itself must be published on the district's website. But this will no longer be the case, in my opinion, after August 12, 2005, the effective date of Act 2121 of 2005.1
This act amended A.C.A. § 6-11-129. It is my opinion that the new act requires the districts to include the contract information, and not the contracts themselves, on their websites.
The current publication requirement is clear, in my opinion, when the full text of the statute is considered. The purpose of Section 6-11-129
is to make data available on the Department of Education website. It states in relevant part:
  Before January 1, 2004, the Department of Education shall make the following information and data available and easily accessible on its website:
  (1) Current comprehensive financial data reports for school districts, including:
(A) Local and state revenue sources;
(B) Administrator and teacher salary and benefit data;
(C) District balances;
(D) Any additional financial data;
(E) Administrative salary and benefit expenditures; and
(F) Teacher salary expenditures;
  (2) Each school district's personnel policies required under § 6-17-201
et seq.;
  (3) (A) Links to the local district's website containing the school district's contracts with school district employees and district salary schedules.
  (B) Each school district or the district's educational cooperative, if the cooperative maintains the district's website, shall publish on the district's website:
  (i) The school district's contracts with all school district employees, except that no social security numbers shall be published; and
  (ii) The district salary schedules, including the salary schedules for regular certified employees, supplemental and extended contract schedules, and classified employee schedules;
A.C.A. § 6-11-129(3)(A) (Supp. 2003) (emphasis added).
It seems clear that the language emphasized above contemplates inclusion of the actual contracts on the district's website, and not a separate summary of information. It is also relevant to note in this regard that the employment contracts of public school teachers compensated with public funds are required to be kept on file in the office of the county or school district treasurer, as well as the county school board or the board's designee. See A.C.A. § 6-17-919. Accordingly, the contracts are public records and open to public inspection and copying under the Arkansas Freedom of Information Act. See Op. Att'y Gen. 92-145. Publication of the contracts on a district's website, and a Department of Education link to that site, affords another means of access to records that are already publicly available.
It appears, however, that the 2005 amendment changed this procedure. Effective August 12, 2005, (see n. 1, supra), Act 2121 of 2005 requires that all of the information required under Section 6-11-129 be made available on the Department of Education's website "by including a direct link to the websites of all Arkansas school districts on the department's website[.]" Acts 2005, No. 2121, § 2. Of particular significance for purposes of your question is the new language of subsection (3)(A) concerning the links for a district's employee contracts. As indicated above, subsection (3)(A) currently requires links on the Department of Education's website to the local districts' websites containing the school contracts. Effective August 12, the subsection requires:
  (3)(A) Links to the local district's website containing information from the school district's contracts with school district employees and district salary schedules.
  (B) Each school district or the district's educational cooperative, if the cooperative maintains the district's website, shall publish on the district's website:
  (i) The school district's contracts with all school district employees, except that no social security numbers shall be published; and
  (ii) The district salary schedules, including the salary schedules for regular certified employees, supplemental and extended contract schedules, and classified employee schedules;
Id. (Emphasis added).
The emphasized words "information from" were added by the amendment. Accordingly, the school districts' websites will now be required to include contract information that will be available via the Department of Education link, instead of the contracts themselves. Although the 2005 amendment made no change to subsection (3)(B) regarding publishing contracts, I do not interpret the subsection as imposing a continuing requirement that the actual contracts be published after August 12. Rather, when the purpose of the overall statute is considered, I believe it is clear that subsection (3)(B) identifies the requisite information for the Department's link, i.e., contract information, excluding social security numbers, for all of the school district's employees, and the specified salary schedules.
It is therefore my opinion that beginning August 12, 2005, a school districts' website must contain information from all of its employees' contracts, excluding social security numbers, so that the contract is available from the site; but it will not be necessary to publish an actual copy of the contract.
Assistant Attorney General Elisabeth A. Walker prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General
MB:EAW/cyh
1 See generally Ark. Op. Att'y Gen. 2005-110 (regarding the effective date of legislation passed during the 2005 regular legislative session with no emergency clause or specified effective date).